If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



KIMBERLY STRICKER,                                                  UNPUBLISHED
                                                                    January 16, 2020
               Plaintiff-Appellee,

v                                                                   No. 349626
                                                                    Washtenaw Circuit Court
JONATHAN STRICKER,                                                  LC No. 18-001566-DM

               Defendant-Appellant.


Before: CAMERON, P.J., and SHAPIRO and SWARTZLE, JJ.

PER CURIAM.

       Defendant Jonathan Stricker appeals a default judgment of divorce. We affirm in part
and remand for further proceedings.

                                       I. BACKGROUND

       In July 2018, plaintiff Kimberly Stricker filed for divorce, and in August 2018 defendant
filed an answer and a counterclaim for divorce. Both parties then obtained counsel. On
November 8, 2018, defendant’s counsel filed a motion to withdraw, and the hearing was noticed
for December 6. Neither defendant nor his counsel appeared for the November 27, 2018 pretrial
hearing where it was determined that the settlement conference would be held on April 11, 2019.
Defendant maintains that the scheduling order was sent to his counsel and that he never received
it. On December 7, 2018, the trial court entered an order granting defendant’s counsel’s motion
to withdraw, and defendant proceeded pro se.

       In January 2019, the Friend of the Court (FOC) evaluator met with the parties and their
minor child. On February 25, 2019, the FOC filed its final recommendation that plaintiff be
awarded sole legal and physical custody and that defendant receive weekly parenting time.
Because no objections were filed to the FOC’s final recommendation within 21 days, on March
19, 2019, the trial court entered an order adopting the recommendation.

        Defendant did not appear for the April 11, 2019 settlement conference. The trial court
granted plaintiff’s request for a default, and on April 15, 2019, the court clerk entered a default
against defendant for failure to appear at the settlement conference.


                                                -1-
        On May 1, 2019, plaintiff filed a motion for entry of a default judgment of divorce. A
proposed judgment of divorce was attached to the motion, and the hearing was noticed for May
23, 2019. At the hearing, the trial court stated that it had received correspondence from a
medical facility indicating that defendant was hospitalized there. Plaintiff’s counsel informed
the court that defendant had requested an adjournment of the hearing in an e-mail; counsel
believed that defendant was attempting to thwart entry of the default judgment. The trial court
decided not to adjourn the hearing because defendant’s request came at “the very last moment”
and he failed to file an objection to plaintiff’s motion. The court also noted that defendant had
not identified any other issues relating to the divorce proceedings in the five and half months that
he had been representing himself. After hearing testimony from plaintiff, the trial court granted
a default judgment of divorce.

        The default judgment was entered the next day. It provided custody and parenting time
consistent with the prior order. No spousal or child support was awarded. The most significant
item of the property division was the marital home, which was awarded to plaintiff.

        Defendant then obtained counsel and filed a motion to set aside the default judgment of
divorce. He maintained that he was unaware of the date and time for the settlement conference.
He admitted receiving notice of the hearing on the motion for entry of a default judgment of
divorce, but explained that he was unable to attend because he was hospitalized. Defendant
averred that the default judgment of divorce was not in the minor child’s best interests because it
did not award joint legal custody and his parenting time (8 hours per week) was insufficient to
promote a strong parental relationship. He also asserted that the division of the marital property
was inequitable because there was approximately $80,000 in marital home equity awarded solely
to plaintiff and he did not receive a corresponding “set off” elsewhere in the property division.

        In response, plaintiff asserted that defendant should have received notice of the
settlement conference date through his initial counsel and that the trial court was aware of his
hospitalization at the time it granted the default judgment. Plaintiff denied that the default
judgment of divorce was not in the child’s best interests and noted that the default judgment
merely incorporated the terms of the FOC recommendation, which had been previously adopted
by the trial court when defendant did not file an objection. Plaintiff conceded that the amount of
equity in the home may be in dispute, but maintained that the distribution of the marital property
was equitable. She asserted that she paid a large portion of credit card debt incurred during the
marriage and would be responsible to pay the remaining amount of a home equity loan. Further,
plaintiff argued that defendant’s motion was not in compliance with MCR 2.603 because he had
not alleged good cause or filed an affidavit showing a meritorious defense.

       The trial court dispensed with oral argument and denied defendant’s motion on the basis
of the written submissions. It concluded without elaboration that defendant’s motion did not
comply with MCR 2.603. This appeal followed.

                                         II. ANALYSIS

        Defendant first argues that the trial court erred in not considering a lesser remedy before
granting a default or a default judgment. He also contends that before granting that relief the
trial court should have considered factors that are most commonly used by courts to determine an


                                                -2-
appropriate discovery sanction. We conclude that defendant does not establish plain error or that
he was prejudiced by the alleged errors.1

       MCR 2.401(F) allows a trial court to direct the parties to appear for a settlement
conference. Default for failure to appear at a scheduled conference is governed by MCR
2.401(G), which provides in part:

              (1) Failure of a party or the party’s attorney or other representative to
       attend a scheduled conference or to have information and authority adequate for
       responsible and effective participation in the conference for all purposes,
       including settlement, as directed by the court, may constitute a default to
       which MCR 2.603 is applicable or a ground for dismissal under MCR 2.504(B).
       [MCR 2.401(G)(1).]

MCR 2.401(G)(2) contemplates that a lesser remedy than a default or dismissal is appropriate if
the trial court finds that manifest justice would result or the failure to appear was not due to
culpable negligence:

               (2) The court shall excuse a failure to attend a conference or to participate
       as directed by the court, and shall enter a just order other than one of default or
       dismissal, if the court finds that

               (a) entry of an order of default or dismissal would cause manifest
       injustice; or

               (b) the failure was not due to the culpable negligence of the party or the
       party’s attorney.

A “manifest injustice” occurs when “if a default were to be allowed to stand where a party has
satisfied the ‘meritorious defense’ and ‘good cause’ requirements” of MCR 2.603(D)(1), which
governs motions to set aside a default judgment. Alken-Ziegler, Inc v Waterbury Headers Corp,
461 Mich 219, 233; 600 NW2d 638 (1999).

        As an initial matter, defendant argues that the trial court failed to address the
considerations contained in MCR 2.401(G)(2). However, he does not argue that the default
resulted in a manifest injustice or that the failure to appear was not due to negligence. He also


1
  A trial court’s decision to grant a default and a default judgment is reviewed for an abuse of
discretion. See Huntington Nat Bank v Ristich, 292 Mich App 376, 383; 808 NW2d 511 (2011).
“A trial court abuses its discretion when it reaches a decision that falls outside the range of
principled outcomes.” Id. However, the arguments raised by defendant on appeal were not
preserved in the trial court. Accordingly, our review is for plain error affecting substantial rights.
Rivette v Rose-Molina, 278 Mich App 327, 328; 750 NW2d 603 (2008). “[A]n error affects
substantial rights if it caused prejudice, i.e., it affected the outcome of the proceedings.” In re
Utrera, 281 Mich App 1, 9; 761 NW2d 253 (2008).



                                                 -3-
fails to establish that there was good cause for his failure to appear at the settlement conference.
He maintains that his attorney did not provide him with the scheduling order, and there is
nothing in the record that confirms or contradicts that claim. But defendant continued pro se
after his attorney withdrew, and he made no efforts to determine whether there were scheduled
proceedings. Persons acting in propria persona are generally held to same standards as
attorneys. Baird v Baird, 368 Mich 536, 539; 118 NW2d 427 (1962); Totman v Sch Dist of
Royal Oak, 135 Mich App 121, 126; 352 NW2d 364 (1984). For those reasons, defendant does
not establish plain error with respect to MCR 2.401(G)(2).

        In support of his position that a trial court must consider lesser remedies before granting a
default or a default judgment, defendant relies on caselaw governing discovery sanctions. It is
well established in that context that before granting a default judgment, a court must consider on
the record other available options. Draggoo v Draggoo, 223 Mich App 415, 423-424; 566 NW2d
642 (1997). Defendant argues that this requirement should also apply when the default judgment
is based on a failure to appear for a settlement conference.

        Significantly, the court rule governing discovery sanctions provides an array of options
that a trial court may consider in determining an appropriate sanction. See MCR 2.313(B)(2).
Given the number of options expressly contemplated by the rule, it is logical to require trial
courts to explain why a lesser sanction is not warranted before granting a default judgment. In
contrast, the only alternative remedy contemplated by MCR 2.401 is that the court may condition
enforcement of the default on the defaulting party paying the opposing side’s attorney fees and
expenses. See MCR 2.401(G)(2). To be clear, a trial court has discretion to consider imposing a
lesser remedy than a default. See McLain v Lansing Fire Dep’t, 309 Mich App 335, 345 n 7;
869 NW2d 645 (2015) (“Whether to enter a default or resort to lesser remedies is left to the
sound discretion of the court.”). However, considering the significant difference between the
relevant court rules and the lack of published caselaw requiring courts to consider a lesser
remedy when the ground for default is failure to appear, we decline to hold that the trial court
plainly erred by not addressing on the record other options before granting the default or the
default judgment.

       For similar reasons, defendant also fails to persuade us that the trial court plainly erred in
not considering the factors used to determine an appropriate sanction, which are as follows:

       (1) whether the violation was wilful or accidental (2) the party’s history of
       refusing to comply with discovery requests (or refusal to disclose witnesses), (3)
       the prejudice to the defendant, (4) actual notice to the defendant of the witness
       and the length of time prior to trial that the defendant received such actual notice,
       (5) whether there exists a history of plaintiff engaging in deliberate delay, (6) the
       degree of compliance by the plaintiff with other provisions of the court’s order,
       (7) an attempt by the plaintiff to timely cure the defect, and (8) whether a lesser
       sanction would better serve the interests of justice. [Dean v Tucker, 182 Mich
       App 27, 32-33; 451 NW2d 571 (1990).]

        In Vicencio v Ramirez, 211 Mich App 501, 506-507; 536 NW2d 280 (1995), this Court
employed those factors in determining that dismissal was not warranted for the plaintiff’s failure
to attend trial which immediately followed a scheduled settlement conference. Relying on


                                                 -4-
Vicencio, defendant argues that discovery-sanction factors apply to dismissals in general, and
therefore they should also apply when a default judgment is sought. However, the part of
Vicencio applying those factors was dicta because this Court primarily held that dismissal was
inappropriate because the plaintiff did not receive adequate notice of the trial date.2 Id. at 502.
Further, Vicencio did not hold that the trial court erred in not addressing those factors; rather, it
held that consideration of those factors showed that a dismissal was not warranted. Id. at 506-
507. For those reasons, we conclude that a trial court has discretion to consider the discovery-
sanction factors before granting a default for failure to appear at a scheduled conference, but in
the absence of a court rule of published caselaw requiring it to do so, we decline to hold that the
trial court committed plain error.

        Even assuming that defendant identified plain error, he has not shown that consideration
of a lesser remedy and the discovery-sanction factors would have led the trial court to a different
result or that the trial court abused its discretion. Defendant’s argument boils down to three
assertions: (1) his failure to appear for the settlement conference was not willful; (2) this was his
only violation of a court order; (3) plaintiff would not be prejudiced by an alternative remedy
such as an award of attorney fees.

        For the reasons previously discussed, defendant’s failure to appear for the settlement
conference seems more willful than accidental. Even assuming that his prior counsel did not
share the scheduling order with him or the dates therein, defendant had five months to learn of
the scheduled hearing and took no steps to do so. Granted, it weighs in defendant’s favor that he
did not repeatedly violate court orders. But the trial court also focused on his larger failure to
identify issues for which a divorce trial was required:

               Mr. Stricker was represented by counsel until such time as Counsel was
       allowed to withdraw on December 6. Again, five months ago. It would appear to
       the Court that Mr. Stricker has had more than enough opportunity to notify the
       Court as well as opposing party and counsel as to objections and other issues that
       could be related or raised and have not been at this point. Given the lack of
       virtually any action taken by Mr. Stricker, the Court believes at this time it is
       entirely appropriate to allow for the entry of default judgment.

        Moreover, defendant’s lack of response to the motion for entry of a default judgment
plainly factored into the trial court’s decision to grant the motion. While defendant may have
been hospitalized, he waited until the “very last moment” to inform the court of that fact, and did
not do so in a court filing but rather through a correspondence from a medical facility.
Accordingly, he did not timely act to cure his failure to attend the settlement conference.




2
 Dictum is a “[a] judicial comment made during the course of delivering a judicial opinion, but
one that is unnecessary to the decision in the case and therefore not precedential (though it may
be considered persuasive).” Mount Pleasant Pub Schs v Mich AFSCME Council 25, 302 Mich
App 600, 610 n 2; 840 NW2d 750 (2013) (quotation marks and citation omitted).



                                                -5-
        In sum, considering the trial court’s stated reasons for granting a default judgment,
defendant has not shown that consideration of a lesser remedy or the discovery-sanction factors
would have led to a different result. Further, we have considered defendant’s arguments
regarding the discovery-sanction factors and conclude that the trial court did not abuse its
discretion in granting a default judgment of divorce.        Defendant failed to appear for the
scheduled settlement conference and failed to identify any issues for which a contested divorce
trial was necessary. Given his lack of response to the motion for a default judgment of divorce,
and his failure to make a timely request for adjournment through a written filing, there was little
reason to believe that continuation of the case was necessary.

        Defendant next argues that the trial court erred in denying his motion to set aside the
default judgment of divorce. Defendant does not establish that the trial court abused its
discretion in denying the motion.3 However, his argument regarding the marital estate shows
that the trial court plainly erred by not independently evaluating the division of marital property.
We remand for that purpose.

       As preliminary matter, the parties focus on MCR 2.603, which is the general rule
governing defaults and states in pertinent part:

               (1) A motion to set aside a default or a default judgment, except when
       grounded on lack of jurisdiction over the defendant, shall be granted only if good
       cause is shown and a statement of facts showing a meritorious defense, verified in
       the manner prescribed by MCR 1.109(D)(3), is filed. [MCR 2.603(D)(1).]

The parties dispute whether defendant complied with MCR 2.603(D)(1) when he did not submit
a separate affidavit in support of his motion but rather signed the motion itself. However,
because this is a domestic relations action, the motion to set aside a default judgment is governed
by MCR 3.210(B), which does not require a verified statement of facts:

               (a) A motion to set aside a default judgment except when grounded on
       lack of jurisdiction over the defendant, lack of subject matter jurisdiction, failure
       to serve the notice of default as required by subrule (B)(2)(b), or failure to serve
       the proposed default judgment and notice of hearing for the entry of default
       judgment under subrule (B)(4), shall be granted only if the motion is filed within
       21 days after the default judgment was entered and if good cause is shown.
       [MCR 3.210(6)(a).]

Accordingly, we need not resolve the parties’ dispute regarding MCR 2.603(D)(1).

        We conclude, however, that defendant has not shown good cause for setting aside the
default judgment. “Good cause sufficient to warrant setting aside a default or a default judgment
may be shown by (1) a substantial procedural defect or irregularity or (2) a reasonable excuse for


3
  A trial court’s ruling on a motion to set aside a default judgment is reviewed for an abuse of
discretion. See Alken-Ziegler, Inc, 461 Mich at 227.



                                                -6-
the failure to comply with the requirements that created the default.” Koy v Koy, 274 Mich App
653, 658; 735 NW2d 665 (2007).

        For the reasons discussed, defendant has not shown a reasonable excuse for not attending
the settlement conference. Defendant also fails to allege a substantial procedural defect. Rather,
he takes issues with the substance of the default the judgment of divorce. Specifically, he argues
that the custody and parenting-time provisions were not in child’s best interests. However,
defendant did not object to the FOC recommendation and so it became the order of the court.
And while a trial court must determine whether a custody determination is the child’s best
interests, Harvey v Harvey, 470 Mich 186, 187; 680 NW2d 835 (2004), it can satisfy that
requirement by adopting a recommendation that considered the child’s best interests, see Rivette
v Rose-Molina, 278 Mich App 327, 333; 750 NW2d 603 (2008). Here, the FOC evaluator
examined the best interest factors and submitted a recommendation to the court. MCR
3.210(C)(1) provides that “[i]f a report has been submitted by the friend of the court, the court
must give the parties an opportunity to review the report and to file objections before a [custody]
decision is entered.” The parties were given a chance to object to the FOC recommendation, after
which it was adopted by the trial court as its custody decision. Therefore, while the judgment of
divorce was the final order, the custody and parenting time issues had already been resolved at
the time that the default judgment of divorce was sought.

        Defendant also argues that the distribution of the marital estate did not comply with MCL
       4
552.19. This argument also does not identify a procedural defect but rather is a challenge to the
substance of the default judgment of divorce. That said, we conclude that remand is required so
that the trial court may make factual findings regarding the division of marital property.

       “Unlike virtually all other civil litigation between competent individuals, a divorce, even
when settled, requires a hearing in the circuit court and the taking of proofs before a judgment
can be entered.” Wyskowski v Wyskowski, 211 Mich App 699, 702; 536 NW2d 603 (1995).
MCR 3.210(B)(5) provides in pertinent part:

               (5) Entry of Default Judgment.

               (a) A judgment of divorce, separate maintenance, or annulment may not
       be entered as a matter of course on the default of a party because of failure to
       appear at the hearing or by consent, and the case must be heard in open court on
       proofs taken, except as otherwise provided by statute or court rule.

                                             * * *


4
  MCL 552.19 directs the court to make a “just and reasonable” division of the marital estate.
MCL 552.19. “The overarching goal of a trial court’s property distribution in a divorce action is
equity.” Elahham v Al-Jabban, 319 Mich App 112, 121; 899 NW2d 768 (2017). “Although
marital property need not be divided equally, it must be divided equitably in light of a court’s
evaluation of the parties’ contributions, faults and needs.” Richards v Richards, 310 Mich App
683, 710; 874 NW2d 704 (2015).



                                                -7-
               (c) The moving party may be required to present evidence sufficient to
       satisfy the court that the terms of the proposed judgment are in accordance with
       law. The court may consider relevant and material affidavits, testimony,
       documents, exhibits, or other evidence. [MCR 3.210(B)(5).]

        In Koy, 274 Mich App 653, we held that even when a default judgment is appropriately
entered, the trial court must still make an equitable distribution of the marital estate and make
factual findings thereof. Koy acknowledged that the defaulting defendant was properly excluded
from participating in adjudication of the marital estate. Id. at 659, citing Draggoo, 223 Mich
App at 428. However, we concluded that “the trial court was still required to equitably divide
the marital property and to make findings of fact to support that decision.” Koy, 274 Mich App
at 660. The trial court “appeared to rely solely on the representations of plaintiff’s counsel in
dividing the property,” and the record was “not adequately developed regarding counsel’s
representations or the evidence she relied on regarding the marital assets.” Id. at 660. We
remanded so that the trial court make factual findings supporting the property division or
consider “redistribution of assets.” Id.

        The same reasoning applies here. Even if the default judgment was properly entered, the
trial court was required to make an equitable distribution. Instead, the trial court merely
accepted plaintiff’s proposed terms.5 To be clear, the trial court needed to make the required
findings in conjunction with the entry of the default judgment. And the need for those findings
was highlighted by defendant’s motion to set aside the default judgment, which took issue with
the marital home being awarded solely to plaintiff. In response, plaintiff conceded that there was
a question of fact regarding the amount of home equity, but asserted (without proof) that she had
paid a large portion of marital debt and that there was a remaining home equity loan of $25,000
that she would be responsible to pay. These arguments should have highlighted for the trial
court that it needed to make independent findings regarding the property division, yet the trial
court denied defendant’s motion without elaboration. Remand is necessary so that the trial court
can make findings regarding the distribution of marital property as contemplated by the default
judgment of divorce, or consider redistributing the property.

        The trial court has discretion to preclude defendant’s participation in the proceedings.
See Draggoo, 223 Mich App at 429; Koy, 274 Mich App at 659. MCR 3.210(B)(2)(d) provides,
however, that “[t]he court may permit a party in default to . . . participate in court proceedings,
referee hearings, mediations, arbitrations, and other alternative dispute resolution proceedings.
The court may impose conditions or limitations on the defaulted party’s participation.”
Accordingly, on remand the trial court should determine defendant’s participation, if any, in the
court’s decision on the property division.

        Affirmed in part and remanded for further proceedings consistent with this opinion. We
do not retain jurisdiction.



5
  The only “evidence” offered at the hearing was plaintiff’s conclusory testimony that the
division of marital property was fair and equitable.



                                                -8-
      /s/ Thomas C. Cameron
      /s/ Douglas B. Shapiro
      /s/ Brock A. Swartzle




-9-